Citation Nr: 1619613	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a heart condition, to include congestive heart failure and ischemic heart disease.

3.  Entitlement to a compensable rating for chondromalacia, right knee with episodic instability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1963 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified before the undersigned Veterans Law Judge at March 2016 Central Office Hearing.  A copy of the transcript is associated with the record.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issue of entitlement to service connection for congestive heart failure to include any heart condition, including ischemic heart disease. 

The issue of entitlement to an increased rating for PTSD has been raised by the record in a March 2015, VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

With respect to the Veteran's service connection claims for asthma and a heart condition, the Board finds that examinations to provide diagnoses and opinions as to the etiology of any diagnosed condition is warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has specifically alleged that his asthma is due to chemical exposure in service while working as a film editor and cameraman, specifically to acetone.  In addition, the RO has conceded that the Veteran set foot in Vietnam and is thus presumed to have been exposed to herbicides.  The Board notes that asthma and congestive heart failure are not diseases listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, that does not preclude establishing through medical evidence that there is a relationship.  Therefore, the Board finds that an opinion as to whether the Veteran's claimed asthma or any other diagnosed heart condition is etiologically related to his in-service herbicide exposure, or acetone exposure, is appropriate.

The Veteran was most recently afforded a VA examination to determine the severity of this knee disability in May 2006, although this examination seems to focus on his left knee.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, given the Veteran's testimony at his March 2016 hearing, specifically his statement that his right knee gives out approximately once a month and he has instability of the right knee, the Board finds that a new VA examination is warranted based on evidence of a change in symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to ensure that all service personnel records are of record, specifically DD Forms 214.  

2.  Contact the Veteran and request that he identify any additional medical treatment he has received for his conditions on appeal.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

3.  Schedule the Veteran for a VA examination to determine the nature of his claimed asthma.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

Based on a review of the record, the examiner should: 

a) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's asthma is causally or etiologically related to the Veteran's period of active service.  In doing so, please address the Veteran's contention that it is related to in-service exposure to acetone and other chemicals while working as a film editor/cameraman. 

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's asthma was caused by the Veteran's in-service herbicide exposure.  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions (e.g., his hearing testimony) must be considered and weighed in making the determination as to whether a nexus exists between service and the currently disorder, and alternatively the exposure to herbicides and acetone.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

4. Schedule the Veteran for a VA examination to determine the nature of his claimed heart condition.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

Based on a review of the record, the examiner should: 

a) Obtain a history of symptoms from the Veteran.

b) Provide a specific diagnosis for any heart disability.

c) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the any diagnosed heart condition is causally or etiologically related to the Veteran's period of active service. 
 
d) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the any diagnosed heart condition was caused by the Veteran's in-service herbicide exposure.  In issuing this opinion, please do not rely on the fact that such a condition is not a presumptive disease for herbicide exposure under 38 C.F.R. § 3.309(e).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions (e.g., his hearing testimony) must be considered and weighed in making the determination as to whether a nexus exists between service and the currently disorder, and alternatively the exposure to herbicides and acetone.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability, in accordance with the latest worksheet for rating knee disorders.  
 
6. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

